



Exhibit 10.34


EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of August 30,
2017 between and among Banc of California, Inc. (the “Company”), Banc of
California, National Association (the “Bank” and together with the Company,
“Employer”), on the one hand, and John A. Bogler (“Executive”), on the other
hand.
WHEREAS, Employer desires to employ Executive, and Executive desires to be
employed by Employer upon the terms and subject to the conditions set forth in
this Agreement.
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
in this Agreement, the parties agree as follows:
1.Employment. Employer agrees to employ Executive, and Executive accepts
employment with Employer, upon the terms and conditions set forth in this
Agreement.
2.Term. The term of employment under this Agreement shall begin on September 5,
2017 (the “Effective Date”) and shall expire on September 1, 2020, unless
terminated sooner as provided in this Agreement or unless extended as provided
in the next sentence (the “Employment Period”). Unless this Agreement is
terminated earlier, commencing on September 1, 2020, and on each anniversary of
September 1, 2020 (each September 1st on or after September 1, 2020, the
“Renewal Date”), the Employment Period shall be extended for one additional year
(a “Renewal Term”), unless either party notifies the other party at least ninety
(90) days prior to the applicable Renewal Date that the Employment Period shall
not be so extended; provided, however, that in no event shall the Employment
Period be extended beyond September 1, 2024.
3.Duties. During the Employment Period:
(a)Executive shall be employed by Employer as Executive Vice President and Chief
Financial Officer of the Company and the Bank, with the authority, duties and
responsibilities as are customarily assigned to this position consistent with
the designation as “principal financial officer” pursuant to Item 402(a)(3)(ii)
of Regulation S-K under the Securities Act of 1933, and Rule 16a-1(f) under the
Securities Exchange Act of 1934. Executive shall report directly to the Chief
Executive Officer and President of the Company and the Bank, and/or such other
officers of the Company and the Bank, as determined from time to time by the
Board of Directors of the Company (the “Company Board”) and the Board of
Directors of the Bank (the “Bank Board”). Executive’s primary place of
employment will be in Santa Ana, California, except for required business
travel.
(b)Executive shall devote his full business time, energy and skill to the
business of Employer, and to the promotion of Employer’s best interests.
Executive agrees to devote the time necessary to discharge faithfully and
efficiently his responsibilities under this Agreement. Notwithstanding anything
to the contrary in this Agreement, Executive may devote reasonable time to
(i) supervision of his personal investments, (ii) activities involving
professional, charitable, educational, religious and similar types of
organizations, and (iii) similar activities, to the extent that those other
activities do not interfere with the performance of Executive’s duties under
this Agreement, or conflict in




--------------------------------------------------------------------------------




any way with the business or interests of Employer, and are in compliance with
Employer’s policies and procedures in effect from time to time, including,
without limitation, the Code of Business Ethics and Conduct and the Company’s
policies on Outside Business Interests and Related Party Transactions. In that
regard, as a condition of his employment under this Agreement, Executive hereby
represents, warrants and covenants that (x) prior to the commencement of the
Employment Period, he (A) shall have terminated or resigned from all other
employment agreements or arrangements that would or could restrict or adversely
affect the performance of his duties or compliance with the terms of this
Agreement, including any and all employment agreements or arrangements with
Sabal Financial Group, L.P. and Sabal Capital Partners, LLC and their respective
parents, subsidiaries and other affiliates (each a “Sabal entity”) and shall not
enter into any such agreement or arrangement during the Employment Period, (B)
shall have resigned from any and all positions as an officer or member of the
board of directors, board of managers, or similar governance body of any Sabal
entity and shall not hold any such position during the Employment Period, (C)
shall have resigned as the Chief Financial Officer of Sabal Investment Advisors,
LLC (“SIA”), from its Management Committee and shall not hold any position with
SIA that would or could restrict or adversely affect the performance of his
duties or compliance with the terms of this Agreement during the Employment
Period and (y) during the Employment Period, he shall not possess nor exercise
any direct or indirect influence or control over the business or affairs of any
Sabal entity, other than with respect to such influence that may be exercised
solely in his capacity as a member or limited partner of a Sabal entity in which
he shall hold a personal investment as of the Effective Date, which investment
he shall be entitled to continue to hold during the Employment Period. It is
understood and agreed that Executive may continue to serve as a member of the
Investment Committee of SIA during the Employment Period, provided that
Executive is not involved in the daily operations of SIA and Executive’s role
with SIA does not conflict or interfere with Executive’s duties and obligations
(fiduciary or otherwise) to the Company and the Bank or adversely affect
Executive’s performance under this Agreement.
(c)Executive also represents and warrants to Employer that the following are
true and correct in all respects: (i) Executive is not a party to any existing
agreement, arrangement, confidentiality clause, non-solicitation clause,
non-competition clause or any other form of restrictive covenant or policy that
would prevent him from lawfully (A) accepting Employer’s offer of employment,
(B) performing his services hereunder or (C) soliciting new customers of
Employer (other than as set forth in Section 7(a) of Executive’s Employment
Agreement with Sabal Capital Group, LLC dated September 17, 2015 (the “Sabal
Agreement”)), or that would otherwise limit Executive’s ability to be employed
by Employer, subject to Employer’s receipt of waivers of the 90 day notice in
Section 3(a) of the Sabal Agreement and the non-compete provision in Section
7(b) of the Sabal Agreement; (ii) Executive has not taken, copied or made
extracts from any confidential information (as defined in Section 10(a) below)
with respect to or belonging to any current or former employer of Executive; and
(iii) Executive acknowledges that he has specifically been instructed by
Employer, and has agreed to follow such instruction, to not share with or
provide to Employer any confidential information with respect to or belonging to
any current or former employer of Executive.


2

--------------------------------------------------------------------------------




4.Compensation. During the Employment Period:
(a)
Executive shall be paid a base annual salary (“Annual Base Salary”) as follows:

(i)
From the Effective Date through August 31, 2018, at the rate of $450,000 per
annum;

(ii)
From September 1, 2018 through August 31, 2019, at the rate of $475,000 per
annum;

(iii)
From September 1, 2019 through August 31, 2020, at the rate of $500,000 per
annum; and

(iv)
After August 31, 2020, at the rate determined by the Joint Compensation
Committee of the Company Board and the Bank Board (the “Compensation
Committee”).

The Annual Base Salary shall be payable in accordance with Employer’s normal
payroll practices (but not less frequently than monthly), as those practices may
be determined from time to time.
(b)For fiscal year 2017, Executive shall receive an annual target bonus of 25%
of Executive’s Annual Base Salary in effect at that time, but not less than
$112,500.00, payable in cash. For the remainder of the Employment Period,
Executive shall be eligible to receive an annual bonus payable in cash (“Annual
Bonus”) with respect to each fiscal year during the Employment Period, with an
annual target bonus opportunity of not less than 75% of Executive’s rate of
Annual Base Salary in effect when the Annual Bonus terms for the year are
approved (the “Target Bonus”), up to a maximum of 125% of Executive’s rate of
Annual Base Salary in effect when the Annual Bonus terms for the year are
approved (“Maximum Bonus”). The Annual Bonus, which may be less than the Target
Bonus, but not more than the Maximum Bonus, may be based on a combination of
individual and/or Company-related performance objectives, each of which shall be
determined in good faith by the Compensation Committee after consultation with
Executive.
(c)Executive shall be entitled to participate, on terms comparable to similarly
situated executive officers and consistent with his position and duties, in
Employer’s incentive compensation plans and programs, including Employer’s
Long-Term Incentive Compensation program.
(d)As soon as practicable following the Effective Date, Executive will be
granted 35,000 restricted stock units (the “RSUs”) under the Company’s 2013
Omnibus Stock Incentive Plan (the “Plan”), 50% of which will be subject solely
to service-based vesting conditions (the “Time-Based Award”) and 50% of which
will be subject to such performance-based and service-based vesting conditions
as determined by the Compensation Committee (the “Performance-Based Award”) and
after consultation with Executive.


3

--------------------------------------------------------------------------------




(e)Executive shall also receive a cash sign-on bonus of $50,000 (“Cash Sign
On”), subject to Executive being continuously employed for the first thirty (30)
days (including weekends and holidays) following the Effective Date, and payable
to Executive within forty-five (45) calendar days following the Effective Date.
(f)All amounts provided by Employer or any affiliate thereof to Executive,
whether under this Agreement or otherwise, will be subject to such deductions
and clawback (recovery) (i) as may be required to be made pursuant to law,
government regulation, order or stock exchange listing requirement,
(ii) pursuant to any policy that Employer may adopt or (iii) by agreement with,
or consent of, Executive.
(g)Executive's compensation, benefits and expenses shall be paid by the Company
and the Bank in the same proportion as the time and services actually expended
by Executive on behalf of each respective Employer.
5.Flex Time Off. Executive shall be entitled to take off as much personal time
off from work as needed or as appropriate (Flex Time Off or “FTO”), consistent
with his professional responsibilities and business needs; provided that
Executive is meeting his work responsibilities; and provided, further, that
Executive is demonstrating a level of commitment and conscientiousness that is
sufficient to satisfy his professional responsibilities to Employer. Executive
will receive the agreed upon base salary during approved FTO unless Executive is
on an extended leave that is unpaid pursuant to Employer’s employee handbook or
applicable law (e.g., FMLA, CFRA or other extended leave). Because FTO is not an
accrued benefit, Executive will not be eligible for a payout of FTO at the time
of separation from Employer, regardless of the reason for the separation.
Executive will be subject to any changes to Employer’s benefits policy that are
applicable to other Executive’s in similarly situated positions.
6.Benefits. Executive shall be entitled to participate in such life insurance,
medical, dental, pension, supplemental disability, retirement plans or other
programs as may be approved from time to time by Employer for the benefits of
its executive employees.
7.Termination.
(a)Death or Disability. Executive’s employment shall terminate automatically
upon Executive’s death during the Employment Period. If Employer determines in
good faith that the Disability of Executive has occurred during the Employment
Period (pursuant to the definition of Disability set forth below), it may
provide Executive with written notice in accordance with Section 21 of its
intention to terminate Executive’s employment. In such event, to the extent
permitted by applicable law, Executive’s employment with Employer shall
terminate effective on the thirtieth (30th) day after receipt of such notice by
Executive (the “Disability Effective Date”); provided that, within thirty (30)
days after such receipt, Executive shall not have returned to full-time
performance of Executive’s duties. For purposes of this Agreement, “Disability”
shall mean the absence of Executive from Executive’s duties with Employer on a
full-time basis for ninety (90) consecutive days, or a total of one hundred and
eighty (180) days in any twelve-month period, as a result of incapacity due to
mental or physical illness which is determined to be total and


4

--------------------------------------------------------------------------------




permanent by a physician selected by Employer or its insurers and reasonably
acceptable to Executive or Executive’s legal representative.
(b)With or Without Cause. Employer may terminate Executive’s employment during
the Employment Period with or without Cause at any time upon notice to
Executive. For purposes of this Agreement, “Cause” means Executive’s
(i) personal dishonesty, gross negligence, willful misconduct, fraud or breach
of fiduciary duty; (ii) willful failure to perform Executive’s duties for or on
behalf of Employer or its affiliates, or to follow, or cooperate in carrying
out, any lawful material written policy adopted by Employer (including any
written code of conduct or standards of ethics applicable to employees of
Employer) or any reasonable directive from the Company Board or the Bank Board;
(iii) continued and willful neglect of Executive’s duties for or on behalf of
Employer or its affiliates; (iv) the taking of, or omission to take, any action
that is materially disruptive of the business or affairs of Employer, other than
actions taken or omitted in good faith consistent with the best interests of
Employer and its affiliates; (v) material breach of any provision of this
Agreement; (vi) intentional violation of any material law, rule, regulation or
judicial or administrative order to which Employer or any affiliate is subject
or of any formal administrative action entered into by Employer or any
affiliate, or imposed upon any of them; (vii) conduct that results in
Executive’s suspension or temporary or permanent prohibition or removal from
participation in the conduct of the affairs of Employer or any affiliate, or the
assessment of any civil money penalty against Executive, in any such case
pursuant to the rules and regulations of any applicable regulatory agency having
jurisdiction over Employer or its affiliates, or the issuance of any permanent
injunction or similar remedy by a court having jurisdiction over Employer
preventing Executive from executing or performing his material duties under this
Agreement; or (viii) conviction of, or plea of nolo contendere to, a felony or
any other crime involving moral turpitude, whether or not in connection with the
business and affairs of Employer or its affiliates; provided, however, that
Executive shall have thirty (30) days to cure any of the events or occurrences
described in the immediately preceding clauses, to the extent such events or
occurrences are curable. For purposes of this Section 7(b), no act or failure to
act, on the part of Executive, shall be considered “willful” unless it is done,
or omitted to be done, by Executive in bad faith or without reasonable belief
that Executive’s action or omission was in the best interests of Employer.
(c)With Good Reason. Executive’s employment may be terminated by Executive with
Good Reason. For purposes of this Agreement, “Good Reason” shall mean, in the
absence of a written consent of Executive, any of the following:
(i)
a material diminution in Executive’s title, authority, duties or
responsibilities (other than pursuant to Section 7(d)(ii)); or

(ii)
a material breach of this Agreement by Employer (other than a breach of Section
4 resulting from a reduction in compensation or benefits that is required by a
regulatory authority or applicable law or as otherwise permitted under Section
4).



5

--------------------------------------------------------------------------------




To invoke a termination with Good Reason, Executive shall provide written notice
to Employer of the existence of one or more of the conditions described in
clauses (i) or (ii) within sixty (60) days following the initial existence of
such condition or conditions, and Employer shall have thirty (30) days following
receipt of such written notice (the “Cure Period”) during which it may remedy
the condition if such condition is reasonably subject to cure. In the event that
Employer fails to remedy the condition constituting Good Reason during the
applicable Cure Period, Executive’s “separation from service” (within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”)) must occur, if at all, within sixty (60) days following such Cure
Period in order for such termination as a result of such condition to constitute
a termination with Good Reason.
(d)Without Good Reason. Executive’s employment may be terminated by Executive
without Good Reason at any time upon sixty (60) days’ prior written notice to
Employer.
(i)The period commencing on the date on which Employer receives notice of
Executive’s termination of his employment without Good Reason (the “Notice
Date”) and ending on the earlier of (i) sixty (60) days following the Notice
Date and (ii) such earlier date as designated by Employer shall be referred to
as the “Notice Period.”
(ii)
During the Notice Period, Employer:

(1)shall continue to pay Executive the Annual Base Salary then in effect, in
accordance with Employer’s regular payroll practices and allow Executive to
participate in Employer’s benefit plans to the extent permitted by such plans
and applicable law;
(2)reserves the right to (i) change or remove any of Executive’s duties,
(ii) require Executive to remain away from Employer’s premises, and/or
(iii) take such other action as determined by Employer to aid and assist in the
transition process associated with Executive’s departure; and
(3)may waive or terminate the Notice Period at any time and for any reason or
for no reason, in which case the Date of Termination (as defined below) shall be
the date on which Employer notifies Executive of such waiver or termination.
(e)Date of Termination. For purposes of this Agreement, “Date of Termination”
means (i) if Executive’s employment is terminated by Employer for Cause, or by
Executive with Good Reason, the date of receipt of the notice of termination or
any later date specified therein within thirty (30) days of such notice, as the
case may be; (ii) if Executive’s employment is terminated by Employer without
Cause, the Date of Termination shall be the date on which Employer notifies
Executive of such termination; (iii) if Executive’s employment is terminated by
reason of death or Disability, the Date of Termination shall be the date of
death of Executive or the Disability Effective Date, as the case may be and
(iv) if Executive’s employment is terminated by Executive without


6

--------------------------------------------------------------------------------




Good Reason, the Date of Termination shall be the earlier of sixty (60) days
following the Notice Date and such earlier date as designated by Employer.
8.Obligations of Employer and Executive upon Termination of Employment.
(a)In the event of the termination of Executive’s employment for any reason,
Executive shall be entitled to any Accrued Obligations. “Accrued Obligations”
means (i) any base salary that Executive has earned but not been paid on or
prior to the Date of Termination, (ii) Executive’s Annual Bonus earned for the
fiscal year immediately preceding the fiscal year in which the Date of
Termination occurs to the extent such bonus has not been paid as of the Date of
Termination (which shall be paid in the ordinary course when annual bonuses are
paid to Employer’s other executive officers); (iii) any reimbursable business
expenses that were incurred by Executive as of the Date of Termination but have
not been reimbursed on the Date of Termination, and (iv) any payments or
benefits to which Executive or his beneficiary or estate is entitled under the
terms of any applicable employee benefit plan (which shall be paid or provided
pursuant to the terms of the applicable plan, agreement or policy).
(b)In the event that, during the term of this Agreement, Employer terminates
Executive’s employment without Cause or Executive resigns with Good Reason,
subject to Section 8(c), Executive shall be entitled to the following severance
benefits (the “Severance Benefits”): severance pay in an amount equal to the sum
of (A) 100% of Executive’s Annual Base Salary in effect on the Date of
Termination and (B) 50% of Executive’s Target Bonus in effect on the Date of
Termination, provided that such Target Bonus is not designed to be exempt from
Section 162(m) of the Code based on the exemption for qualified
performance-based compensation set forth in Treasury Regulation §1.162-27(e),
(the “Severance Amount”) payable in lump sum on the first payroll date
coincident with or next following the sixtieth (60) calendar day following the
Executive’s Date of Termination but no later than the 15th day of the third
month following the Date of Termination;
Notwithstanding the foregoing, if Employer terminates Executive’s employment
without Cause or Executive resigns with Good Reason, and the Date of Termination
occurs within two years immediately following a Change of Control (as defined in
Exhibit A), subject to Section 8(c), (A) the Severance Amount will be equal to
150% of the sum of Executive’s Annual Base Salary and Target Bonus, provided
that such Target Bonus is not designed to be exempt from Section 162(m) of the
Code based on the exemption for qualified performance-based compensation set
forth in Treasury Regulation §1.162-27(e), in effect on the Date of Termination
(payable at the same time as set forth above); and (B) Executive’s outstanding
equity-based awards shall vest and become free of restrictions immediately (with
any performance-based equity awards vesting at “target” performance levels
unless the applicable performance goals are determinable as of the Date of
Termination and actual performance exceeds “target” performance levels, in which
case such performance-based awards will vest based on the actual level of
achievement determined as of the Date of Termination) provided that no
performance-based awards shall vest and become payable pursuant to this section
if such performance-based awards are designed to be exempt from Section 162(m)
of the Code based on the


7

--------------------------------------------------------------------------------




exemption for qualified performance-based compensation set forth in Treasury
Regulation §1.162-27(e).
(c)Any severance to be paid pursuant to Section 8(b) is subject to and
conditioned upon Executive signing and delivering to Employer a general release
and waiver, in the form attached hereto as Exhibit B, within twenty-one (21)
days following the Date of Termination (or forty-five (45) days following the
Date of Termination if Executive’s termination is part of a group termination as
set forth in 29 U.S.C. §626(f)(1)(F)(ii)), and not revoking the general release
within any applicable revocation period.
(d)If any payment or benefit received or to be received by Executive pursuant to
this Agreement or otherwise (“Payments”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Code and (ii) but for this
subsection (d), be subject to the excise tax imposed by Section 4999 of the
Code, any successor provisions, or any comparable federal, state, local or
foreign excise tax (“Excise Tax”), then such Payments shall be either
(A) provided in full pursuant to the terms of this Agreement or any other
applicable agreement, or (B) provided as to such lesser extent as would result
in no portion of such Payments being subject to the Excise Tax, whichever of the
foregoing amounts, taking into account the applicable federal, state, local and
foreign income, employment and other taxes and the Excise Tax, results in the
receipt by Executive, on an after-tax basis, of the greatest amount of payments
and benefits, notwithstanding that all or some portion of such Payments may be
subject to the Excise Tax.
(e)Notwithstanding any other provision of this Agreement to the contrary, any
payments made to Executive pursuant to this Agreement, or otherwise, are subject
to and conditioned upon their compliance with 12 U.S.C. § 1828(k) and any
regulations promulgated thereunder, including 12 C.F.R. Part 359.
(f)As of the Date of Termination, Executive shall resign from all positions held
with Employer, including as a director, officer, trustee, general partner or
other capacity in which he is serving with any entity at the request of Employer
or by reason of his service for Employer.
(g)From and after the Date of Termination, Executive agrees to cooperate fully
with Employer’s reasonable requests in connection with any existing or future
investigations, claims, litigation, audits or similar actions involving Employer
or its affiliates, whether administrative, civil or criminal in nature, in which
and to the extent Employer reasonably deems Executive’s cooperation necessary.
Employer shall pay all reasonable, documented travel and other expenses incurred
by Executive in connection with providing his cooperation if the expenses and
costs are approved in advance in writing by Employer. Executive also agrees to
respond to requests from Employer and its counsel for information needed to
prepare such operational, financial and other reports, filings and documents
that relate to the time period during which Executive provided services to
Employer or to the termination of his services. To the extent that Executive’s
cooperation under this Section 7(g) requires more than a de minimis amount of
time, Employer and Executive shall negotiate mutually agreeable remuneration for
such cooperation.


8

--------------------------------------------------------------------------------




9.Nonsolicitation. Unless otherwise agreed in writing, during the term of this
Agreement, and for a period of twenty-four (24) months following the Date of
Termination, Executive shall not, and shall not assist any other person to
(i) solicit for hiring any employee of Employer or any of its affiliates (or any
individual who was such an employee at any time within the twelve (12) month
period preceding such solicitation), or seek to persuade any employee of
Employer or any of its affiliates (or any individual who was such an employee at
any time within the twelve (12) month period preceding such action) to
discontinue employment or (ii) solicit or encourage any independent contractor
providing services to Employer or any of its affiliates to terminate or diminish
its relationship with them.
10.Nondisclosure of Confidential Information.
(a)Executive acknowledges that Employer and its affiliates may disclose
confidential information to Executive during the Employment Period to enable him
to perform his duties hereunder. Executive agrees that, except as required by
law, regulatory directive or judicial order or as permitted in Section 10 (c)
below, he will not, without the prior written consent of Employer, during the
Employment Period or at any time thereafter, disclose or permit to be disclosed
to any third party by any method whatsoever any of the confidential information
of Employer or any of its affiliates. For purposes of this Agreement,
“confidential information” shall include, but not be limited to, any and all
records, notes, memoranda, data, ideas, processes, methods, techniques, systems,
formulas, patents, models, devices, programs, computer software, writings,
research, personnel information, customer information, or financial information
of Employer or any of its affiliates, plans, or any other information of
whatever nature in the possession or control of Employer which has not been
published or disclosed to the general public (other than by acts of Executive or
his agents in violation of this Agreement), or which gives to Employer or any of
its affiliates an opportunity to obtain an advantage over competitors who do not
know of or use it. The foregoing covenants will not prohibit Executive from
disclosing confidential or other information to other employees of Employer or
to third parties to the extent that such disclosure is necessary to the
performance of his duties under this Agreement.
(b)Executive further agrees that if his employment hereunder is terminated for
any reason, he will not take originals or copies of any and all records, papers,
programs, computer software and documents and all matter of whatever nature
containing secret or confidential information of Employer or any of its
affiliates.
(c)Notwithstanding anything to the contrary in this Agreement, nothing in this
Agreement, including this Section 10, is intended to prohibit Executive and
Executive is not prohibited from reporting possible violations of law to, filing
charges with, or making disclosures protected under the whistleblower provisions
of U.S. federal law or regulation, or participating in investigations of
U.S. federal law or regulation by the U.S. Securities and Exchange Commission
(the “SEC”), National Labor Relations Board, Equal Employment Opportunity
Commission, the Occupational Safety and Health Administration, the
U.S. Department of Justice, the U.S. Congress, any U.S. agency Inspector General
or any self-regulatory agencies such as the SEC or federal, state or local
governmental agencies having jurisdiction over the Employer or any of its
affiliates


9

--------------------------------------------------------------------------------




(collectively, “Government Agencies,” and each a “Government Agency”).
Accordingly, Executive does not need the prior authorization of Employer to make
any such reports or disclosures or otherwise communicate with Government
Agencies and is not required to notify Employer that he has engaged in any such
communications or made any such reports or disclosures. In addition, Executive
is hereby notified that 18 U.S.C. § 1833(b)(1) states as follows:
“An individual shall not be held criminally or civilly liable under any Federal
or State trade secret law for the disclosure of a trade secret that-(A) is
made-(i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.”
Accordingly, notwithstanding anything to the contrary in this Agreement,
Executive understands that he has the right to disclose in confidence trade
secrets to federal, state, and local government officials, or to an attorney,
for the sole purpose of reporting or investigating a suspected violation of law.
Executive understands that he also has the right to disclose trade secrets in a
document filed in a lawsuit or other proceeding, but only if the filing is made
under seal and protected from public disclosure. Executive understands and
acknowledges that nothing in this Agreement is intended to conflict with
18 U.S.C. § 1833(b) or create liability for disclosures of trade secrets that
are expressly allowed by 18 U.S.C. § 1833(b).
11.Intellectual Property. Executive agrees promptly to reduce to writing and to
disclose and assign, and hereby does assign, to Employer, its subsidiaries,
successors, assigns and nominees, all inventions, discoveries, improvements,
copyrightable material, trademarks, programs, computer software and ideas
concerning the same, capable of use in connection with the business of Employer
or any of its affiliates, which Executive may make or conceive, either solely or
jointly with others, during the period of his employment by Employer, its
subsidiaries or successors. Executive agrees, upon a request by Employer and at
Employer’s expense, to execute, acknowledge and deliver to Employer all such
papers, including applications for patents, applications for copyright and
trademark registrations, and assignments thereof, as may be necessary, and at
all times to assist Employer, its parent, subsidiaries, successors, assigns and
nominees in every proper way to patent or register said inventions, discoveries,
improvements, copyrightable material, trademarks, programs, computer software or
ideas, in any and all countries and to vest title thereto in Employer, its
parent, subsidiaries, successors, assigns or nominees. Upon a request by
Employer, Executive will promptly report to Employer all discoveries, inventions
or improvements of whatsoever nature conceived or made by him at any time he was
employed by Employer, its parent, subsidiaries or successors. All such
discoveries, inventions and improvements which are applicable in any way to
Employer’s business shall be the sole and exclusive property of Employer.
12.Additional Remedies. Executive recognizes that his services under this
Agreement are of a personal, special, unique and extraordinary character and
irreparable injury will result to Employer and to its business and properties in
the event of any breach by Executive of any of the


10

--------------------------------------------------------------------------------




provisions of Sections 9, 10 or 11, and that Executive’s continued employment is
predicated on the commitments undertaken by him pursuant to those Sections. In
the event of any breach of any of Executive’s commitments pursuant to Sections
9, 10 or 11, Employer shall be entitled, in addition to any other remedies and
damages available, to injunctive relief to restrain the violation of such
commitments by Executive or by any person or persons acting for or with
Executive in any capacity whatsoever.
13.Section 409A.
(a)Notwithstanding anything to the contrary in this Agreement, if at the time of
Executive’s termination of employment, Executive is a “specified employee”
within the meaning of Section 409A of the Code and the regulations and guidance
of general applicability issued thereunder (“Section 409A”), any and all amounts
payable under this Agreement that constitute “nonqualified deferred
compensation” payable due to a “separation from service” (as those terms are
used in Section 409A) and would (but for this provision) be payable within six
(6) months following the date of termination, shall instead be paid on the next
business day following the expiration of such six (6)-month period or, if
earlier, upon Executive’s death, in each case, with interest from the date on
which payment would otherwise have been made, calculated at the applicable
federal rate provided under Section 7872(f)(2)(A) of the Code. If Executive
receives compensation under Section 8 that can in whole or in part be treated as
paid under a “separation pay plan” described in Treasury Regulation
Section 1.409A‑1(b)(9)(iii) or as a “short-term deferral” described in Treasury
Regulation Section 1.409A‑1(b)(4), then, to the extent permitted under
Section 409A, such compensation shall be treated accordingly.
(b)For purposes of Section 8, all references to “termination of employment” and
correlative phrases shall be construed to require a “separation from service”
(as defined in Treasury Regulations Section 1.409A‑1(h) after giving effect to
the presumptions set forth therein and the facts and circumstances required to
be considered by such regulation).
(c)Each payment made under this Agreement shall be treated as a separate payment
and the right to a series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.
(d)Any amount that Executive is entitled to be reimbursed or to have paid on his
behalf under this Agreement that would constitute nonqualified deferred
compensation subject to Section 409A shall be subject to the following
additional rules: (i) no reimbursement of any such expense shall affect
Executive’s right to reimbursement of any such expense in any other taxable
year; (ii) reimbursement of the expense shall be made, if at all, promptly, but
not later than the end of the calendar year following the calendar year in which
the expense was incurred; and (iii) the right to reimbursement shall not be
subject to liquidation or exchange for any other benefit.
(e)With respect to any payment to Executive under this Agreement that would
constitute nonqualified deferred compensation subject to Section 409A, if the
time period


11

--------------------------------------------------------------------------------




for making such payment commences in one calendar year and ends in the
succeeding calendar year, then the payment shall not be made until the
succeeding calendar year.
(f)It is intended that the terms of this Agreement comply with Section 409A, or
an exemption therefrom, and the terms of this Agreement will be interpreted
accordingly; provided, however, that Employer and its executives, officers,
directors, agents and representatives (including, without limitation, legal
counsel) will not have any liability to Executive or any related party with
respect to any taxes, penalties, interest or other costs or expenses Executive
or any related party may incur with respect to or as a result of Section 409A or
for damages for failing to comply with Section 409A.
14.Adjustments to Comply with Final Interagency Guidance on Sound Incentive
Compensation Policies. Notwithstanding anything herein to the contrary, the
compensation or benefits provided under this Agreement are subject to
modification, as necessary to comply with requirements imposed by the Company
Board or the Bank Board to comply with the “Final Interagency Guidance on Sound
Incentive Compensation Policies” issued on an interagency basis by the Federal
Reserve System, the Office of the Comptroller of the Currency, the Federal
Deposit Insurance Corporation and the Office of Thrift Supervision, effective
June 25, 2010, or any amendment, modification or supplement thereto, which shall
be deemed to include, without limitation, any rules adopted pursuant to
Section 956 of the Dodd-Frank Wall Street Reform and Consumer Protection Act.
15.Provisions Required By Law. Notwithstanding anything herein to the contrary,
any provisions that are now or are in the future required by applicable law,
rule, regulation or regulatory guidance or policy of general applicability to be
included in this Agreement that are not expressly stated herein shall be deemed
to be a part of this Agreement as fully as if such provisions were expressly
stated herein.
16.Assignment; Benefit. No party shall have the right to assign this Agreement
or any rights or obligations hereunder without the consent of the other party;
provided, however, that Employer may assign its rights and obligations hereunder
(i) to any entity controlled by, under the control of, or under common control
with, Employer (as long as such entity is no less capable of fulfilling the
obligations of Employer hereunder), or (ii) to any successor to Employer upon
any liquidation, dissolution or winding up of Employer, upon any merger or
consolidation of Employer or upon any sale of all or substantially all of the
assets of Employer (as long as such successor is capable of fulfilling the
obligations of Employer hereunder).The provisions of this Agreement shall inure
to the benefit of Employer, its successors and assigns, and shall be binding
upon Employer and Executive, its and his heirs, personal representatives and
successors, including, without limitation, Executive’s estate and the executors,
administrators or trustees of such estate.
17.Waiver. Failure of any party hereto at any time to require performance by any
other party of any provision of this Agreement shall in no way affect the rights
of such first party to require performance of that provision, and any waiver by
any party hereto of any provision of this Agreement shall not be construed as a
waiver of any continuing or succeeding breach of such provision, a waiver of the
provision itself, or a waiver of any rights under this Agreement.


12

--------------------------------------------------------------------------------




18.Severability. If any clause, phrase, provision or portion of this Agreement
or the application thereof to any person or circumstance shall be invalid or
unenforceable under any applicable law, such event shall not affect or render
invalid or unenforceable the remainder of this Agreement and shall not affect
the application of any clause, provision or portion hereof to other persons or
circumstances.
19.Governing Law. To the extent not governed by the federal laws of the United
States of America, this Agreement shall be construed and enforced in accordance
with the laws of the State of California.
20.Arbitration. Executive agrees to sign and be bound by the terms of the
Arbitration Agreement, which is attached as Exhibit C.
21.Notices. All notices, requests, demands and other communications in
connection with this Agreement shall be made in writing and shall be deemed to
have been given when delivered by hand or by email transmission, or two
(2) business days after mailing by registered or certified mail postage prepaid,
addressed as follows, or to such other address as shall have been designated in
writing by the addressee:
If to Employer:
Banc of California, Inc.
3 MacArthur Place
Santa Ana, California 92707
Attention: General Counsel
If to Executive:
At Executive’s last address in the records of Employer.
22.Entire Agreement. This Agreement sets forth the entire understanding of the
parties and supersedes all prior agreements, arrangements, and communications,
whether oral or written, pertaining to the subject matter hereof, and this
Agreement shall not be modified or amended except by written agreement of
Employer and Executive. The headings and captions hereof are for convenience
only and shall not affect the construction of this Agreement.
23.Survival. The obligations contained in this Agreement shall survive the
termination of Executive’s employment with Employer or the expiration or
termination of this Agreement as necessary to carry out the intentions of the
parties as described herein.






[Signature Page Follows]






13

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first set forth above.
BANC OF CALIFORNIA, INC.






By: /s/ Douglas Bowers
DOUGLAS BOWERS, CHIEF EXECUTIVE OFFICER


BANC OF CALIFORNIA, N.A.






By: /s/ Douglas Bowers
DOUGLAS BOWERS, CHIEF EXECUTIVE OFFICER


EXECUTIVE






By: /s/ John A. Bogler
JOHN A. BOGLER








































[Signature Page to Employment Agreement]




--------------------------------------------------------------------------------





EXHIBIT A
DEFINITION OF CHANGE OF CONTROL
For the purposes of this Agreement “Change of Control” means:
(a)    Any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such Person) beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or
more of either (i) the then-outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (ii) the combined voting power of
the then-outstanding voting securities of the Company entitled to vote generally
in the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes hereof, the following acquisitions shall
not constitute a Change of Control: (A) any acquisition directly from the
Company, (B) any acquisition by the Company, (C) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
company affiliated with the Company, or (D) any acquisition pursuant to a
transaction that complies with clauses (c)(i), (c)(ii) and (c)(iii) below;
(b)    Individuals who, as of the Effective Date, constitute the Company Board
(the “Incumbent Board”) cease for any reason during any 12-month period to
constitute at least a majority of the Company Board; provided, however, that any
individual becoming a director subsequent to the Effective Date whose election,
or nomination for election by the Company’s stockholders, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual was a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board;
(c)    Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case, unless, following such Business Combination, (i) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, greater than 50% of the then-outstanding shares of common stock (or,
for a non-corporate entity, equivalent securities) and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (ii) no


A-1

--------------------------------------------------------------------------------




Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 30% or more of, respectively, the then-outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities of such
corporation, except to the extent that such ownership existed prior to the
Business Combination, and (iii) at least a majority of the members of the board
of directors (or, for a non-corporate entity, equivalent governing body) of the
entity resulting from such Business Combination were members of the Incumbent
Board at the time of the execution of the initial agreement or of the action of
the Company Board providing for such Business Combination; or
(d)     Any Person acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such Person) assets from the
Company and its subsidiaries that have a total gross fair market value equal 40%
or more of the total gross fair market value of all of the assets of the Company
and its subsidiaries immediately before such acquisition or acquisitions;
provided that with respect to each of the events covered by clauses (a) through
(d) above, the event must also be deemed to be either a change in the ownership
of the Company or the Bank, a change in the effective control of the Company or
the Bank or a change in the ownership of a substantial portion of the assets of
the Company or the Bank within the meaning of Section 409A of the Code.




A-2

--------------------------------------------------------------------------------





EXHIBIT B
GENERAL RELEASE
[Subject to modification to conform with changes in applicable law or
regulations after the Execution Date]
SEPARATION AGREEMENT AND GENERAL RELEASE
Banc of California, Inc., a Maryland corporation (the “Company”), Banc of
California, N.A., a national banking association (the “Bank,” and together with
the Company, “Employer”) and ____________ (“Executive”) (collectively the
“Parties”) enter into this Separation Agreement and General Release (“General
Release”) on the following terms:
Whereas, Executive was employed by Employer pursuant to an employment agreement
entered into by and between Executive and Employer dated as of August __, 2017
(the “Employment Agreement”). Capitalized terms used but not defined herein
shall have the meaning set forth in the Employment Agreement; and
Whereas, the Date of Termination of Executive’s employment with Employer was
________, and Executive acknowledges that regardless of signing this General
Release, he has received his final paycheck for all wages earned through the
Date of Termination, except for any payments which, pursuant to the terms of the
Employment Agreement, are not yet due to be paid;
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
in this General Release, the Parties agree as follows:
1.    Subject to Executive’s compliance with his promises and agreements
contained in this General Release and provided Executive does not revoke this
Agreement, Employer shall provide Executive with the Severance Benefits set
forth in Section 8(b) of the Employment Agreement.
2.    In consideration of the payments and benefits to which Executive is
entitled under this General Release, Executive for himself, his heirs,
administrators, representatives, executors, successors, and assigns
(collectively “Releasors”) does hereby irrevocably and unconditionally release,
acquit and forever discharge the Company, the Bank, and their respective
parents, subsidiaries, affiliates and divisions (the “Affiliated Entities”) and
their respective predecessors and successors and their respective, current and
former, trustees, officers, directors, partners, shareholders, agents,
employees, attorneys, consultants, independent contractors, and representatives,
including, without limitation, all persons acting by, through, under, or in
concert with any of them (collectively, “Releasees”), and each of them from any
and all charges, complaints, claims, liabilities, obligations, promises,
agreements, controversies, damages, remedies, actions, causes of action, suits,
rights, demands, costs, losses, debts, and expenses (including attorneys’ fees
and costs) of any nature whatsoever, known or unknown, whether in law or equity
and whether arising under federal, state, or local law (“Claims”), including
without limitation, Claims for personal injury; Claims for breach of any implied
or express contract or covenant; Claims for promissory estoppel; Claims for
failure to pay wages, benefits, vacation pay, severance pay, attorneys’ fees, or
any compensation of any sort; Claims for failure to grant


B-1

--------------------------------------------------------------------------------




equity or allow equity to vest; Claims for wrongful termination, public policy
violations, defamation, interference with contract or prospective economic
advantage, invasion of privacy, fraud, misrepresentation, emotional distress,
breach of fiduciary duty, breach of the duty of loyalty or other common law or
tort causes of action; Claims of harassment, retaliation or discrimination based
upon race, color, sex, national origin, ancestry, age, disability, handicap,
medical condition, religion, marital status, or any other protected class or
status under federal, state, or local law; Claims arising under or relating to
employment, employment contracts, unlawful effort to prevent employment, or
unfair or unlawful business practices, including without limitation all claims
arising under Title VII of the Civil Rights Act of 1964 (“Title VII”); the Civil
Rights Act of 1991; the Civil Rights Acts of 1866 and/or 1871, 42 U.S.C.
Section 1981; the Americans With Disabilities Act of 1990 (“ADA”), 42 U.S.C
§ 12101 et seq.; the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C.
§ 621 et seq.,; the Older Workers Benefits Protection Act (“OWBPA”); the Family
Medical Leave Act, 29 U.S.C. § 2601 et seq.; the California Labor Code; the
California Fair Employment and Housing Act (“FEHA”), Cal. Gov. Code § 12900
et seq.; the Occupational Safety and Health Act (“OSHA”), 29 U.S.C. § 651
et seq. or any other health/safety laws, statutes or regulations; the Employee
Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq.; the
Internal Revenue Code; the California Family Rights Act (“CFRA”), Cal. Gov. Code
§ 12945 et seq.; including any amendments to or regulations promulgated under
these statutes and including the similar laws of any other states, any state
human rights act, or any other applicable federal, state or local employment
statute, law or ordinance, which Executive and the Releasors had, now have, or
may have in the future against each or any of the Releasees from the beginning
of the world until and including the Execution Date (collectively, “Released
Claims”).
3.    OWBPA; Meaning of Signing This General Release. Executive expressly
acknowledges and agrees that (a) Executive has carefully read this General
Release and fully understands what it means, including the fact that he is
waiving his rights under ADEA; (b) Executive has been advised in writing to
consult an independent attorney of Executive’s choice before signing this
General Release; (c) Executive has been given twenty-one (21) calendar days to
consider this General Release, or, in the case of a group termination as set
forth in 29 U.S.C. §626(f)(1)(F)(ii), forty-five (45) days; (d) in the case of a
group termination as set forth in 29 U.S.C. §626(f)(1)(F)(ii), Executive has
been provided the information required by 29 U.S.C. §626(f)(1)(H); (e) Executive
has agreed to this General Release knowingly and voluntarily of Executive’s own
free will; (f) in consideration of Executive’s promises contained in this
General Release, he is receiving consideration beyond that to which he is
otherwise entitled, including, without limitation, the Severance Benefits;
(g) Executive may revoke Executive’s waiver and release of Claims under the ADEA
within seven (7) calendar days after the Execution Date by sending a written
Notice of Revocation to the address of Employer as set forth in Section 24 of
the Employment Agreement; and (h) except for Executive’s waiver and release of
Claims under the ADEA, which shall not become effective or enforceable as to any
Party until the date upon which the revocation period has expired without
revocation by Executive, this General Release shall become effective on the
Execution Date. Executive understands and agrees that modifications or
amendments to this General Release will not restart the twenty-one (21) or
forty-five (45) day consideration period, as applicable, set forth in this
Section 3. For avoidance of doubt, if Executive revokes his waiver and release
of Claims under the ADEA pursuant to this Section, Employer will not provide any
of the Severance Benefits.


B-2

--------------------------------------------------------------------------------




4.    Notwithstanding anything else to the contrary in this General Release,
this General Release shall not affect: the obligations of the Company set forth
in the Employment Agreement or the indemnification agreement or other
obligations that, in each case with respect to such other obligations, by their
terms, are to be performed after the Execution Date (defined below), including,
without limitation, Executive’s rights to any vested benefits, vested pension
rights or vested rights to equity); any obligations of the Bank to repay any
bank deposits; obligations to indemnify Executive respecting acts or omissions
in connection with Executive’s service as a director, officer or employee of the
Affiliated Entities; obligations with respect to insurance coverage under any of
the Affiliated Entities’ (or any of their respective successors) directors’ and
officers’ liability insurance policies; or any right Executive may have to
obtain contribution in the event of the entry of judgment against Executive as a
result of any act or failure to act for which both Executive and any of the
Affiliated Entities are jointly responsible.
5.    Executive represents that, except for anonymous whistleblower complaints
filed with the SEC or other similar regulatory agencies, the Releasors have not
initiated, filed, or caused to be filed any Released Claims against any of the
Releasees. Executive further agrees not to initiate, file, cause to be filed, or
otherwise pursue any Released Claims, either as an individual on his own behalf,
or as a representative, member or shareholder in a class, collective or
derivative action and further agrees not to encourage any person, including any
current or former employee of the Releasees, to file any kind of Claim against
the Releasees. Executive, however, retains the right to challenge the validity
of the waiver of Executive’s Claims under the ADEA set forth in Sections 2 and 3
of this General Release.
6.    Executive further acknowledges that he may hereafter discover claims or
facts in addition to or different than those that he now knows or believes to
exist with respect to the subject matter of this General Release and that, if
known or suspected at the time of entering into this General Release, may have
materially affected this General Release and Executive’s decision to enter into
it. Nevertheless, Executive hereby waives any right, claim or cause of action
that might arise as a result of such different or additional claims or facts and
Executive expressly waives any and all rights and benefits confirmed upon him by
the provisions of California Civil Code Section 1542, which provides as follows:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”
Executive further expressly waives any rights he may have under Section 1542, as
well as under any other statute or common law principles of similar effect in
any other jurisdiction determined by a court of competent jurisdiction to apply.
7.    This General Release shall be construed, enforced and interpreted in
accordance with and governed by the laws of the State of California, without
reference to its principles of conflict of laws.
8.    The Parties intend for the provisions of this General Release to be
enforced to the fullest extent permissible under all applicable laws and public
policies. They also intend that


B-3

--------------------------------------------------------------------------------




unenforceability or the modification to conform with those laws or public
policies of any provision of this General Release shall not render unenforceable
or impair the remainder of this General Release. Accordingly, if any provision
shall be determined to be invalid or unenforceable either in whole or in part,
this General Release shall be deemed amended to delete or modify as necessary
the invalid or unenforceable provisions to alter the balance of this General
Release in order to render the same valid and enforceable.
9.    This General Release may not be orally cancelled, changed, modified or
amended, and no cancellation, change, modification or amendment shall be
effective or binding, unless in writing and signed by both parties to this
General Release.
10.    In the event of the breach or a threatened breach by Executive of any of
the provisions of this General Release, the Releasees would suffer irreparable
harm, and in addition and supplementary to other rights and remedies existing in
its favor, the Releasees shall be entitled to specific performance and/or
injunctive or other equitable relief from a court of competent jurisdiction in
order to enforce or prevent any violations of the provisions hereof without
posting a bond or other security.
11.    Notwithstanding anything to the contrary in this General Release,
Executive understands that nothing in this General Release is intended to
prohibit Executive and Executive is not prohibited from reporting possible
violations of law to, filing charges with, making disclosures protected under
the whistleblower provisions of U.S. federal law or regulation, or participating
in investigations of U.S. federal law or regulation by the U.S. Securities and
Exchange Commission, National Labor Relations Board, Equal Employment
Opportunity Commission, the Occupational Safety and Health Administration, the
U.S. Department of Justice, the U.S. Congress, any U.S. agency Inspector General
or any self-regulatory agencies such as the SEC or federal, state or local
governmental agencies (collectively, “Government Agencies,” and each a
“Government Agency”). Accordingly, Executive does not need the prior
authorization of Employer to make any such reports or disclosures or otherwise
communicate with Government Agencies and is not required to notify Employer that
he has engaged in any such communications or made any such reports or
disclosures. Executive agrees, however, to waive any right to receive any
monetary award resulting from such a report, charge, disclosure, investigation
or proceeding, except that Executive may receive and fully retain any award from
a whistleblower award program administered by a Government Agency. In addition,
Executive is hereby notified that 18 U.S.C. § 1833(b) states as follows:
“An individual shall not be held criminally or civilly liable under any Federal
or State trade secret law for the disclosure of a trade secret that-(A) is
made-(i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.”
Accordingly, notwithstanding anything to the contrary in this General Release,
Executive understands that he has the right to disclose in confidence trade
secrets to federal, state,


B-4

--------------------------------------------------------------------------------




and local government officials, or to an attorney, for the sole purpose of
reporting or investigating a suspected violation of law. Executive understands
that he also has the right to disclose trade secrets in a document filed in a
lawsuit or other proceeding, but only if the filing is made under seal and
protected from public disclosure. Executive understands and acknowledges that
nothing in this Agreement is intended to conflict with 18 U.S.C. § 1833(b) or
create liability for disclosures of trade secrets that are expressly allowed by
18 U.S.C. § 1833(b).
Executive, the Company and the Bank have executed this General Release on
__________, 20__ (the “Execution Date”).
BANC OF CALIFORNIA, INC.






By: _____________________________________


Name: ___________________________________


Title: ____________________________________
BANC OF CALIFORNIA, N.A.






By: _____________________________________


Name: ___________________________________


Title: ____________________________________


EXECUTIVE:




____________________________________
[ ]






B-5

--------------------------------------------------------------------------------





EXHIBIT C
ARBITRATION AGREEMENT
This Arbitration Agreement (hereinafter “Agreement”) is made between and among
John Bogler (“Employee”), on the one hand, and Banc of California, Inc. and Banc
of California, N.A. (together with their respective subsidiaries, affiliates and
any of their officers, directors, agents, successors, and assigns, the
“Company”), on the other hand. Employee and the Company (individually a “Party”
or collectively the “Parties”) agree as follows:


MUTUAL AGREEMENT TO BINDING INDIVIDUAL ARBITRATION. This Agreement requires the
Parties to arbitrate all Claims, as defined in Section 1 of this Agreement, that
the Parties may have against each other. In arbitration, each side in the
dispute presents its case to a neutral third party called an arbitrator, rather
than to a judge or jury. Employee and the Company are each entitled to be
represented by legal counsel in the arbitration. After reviewing the evidence
and considering the arguments of the Parties, the arbitrator will issue a
written decision. There will be no trial by a judge or jury, and no appeal of
the arbitrator's decision, except as provided by law.


1.
CLAIMS. The claims covered by this Agreement, and subject to arbitration,
include but are not limited to any and all legal or equitable claims, actions,
controversies, disputes or requests for relief of any type, whether asserted or
unasserted, now in existence or that may arise in the future, arising out of or
relating in any way to Employee’s employment or termination of employment by the
Company including: (a) claims for unpaid wages, commissions, bonuses, overtime
or other compensation; (b) claims for benefits, except for claims governed by
ERISA; (b) breach of any contract or covenant (express or implied); (c) tort
claims including defamation, negligent hiring or supervision, intentional or
negligent infliction of emotional distress, breach of privacy, tortious
interference and fraudulent inducement; (d) unlawful discrimination, retaliation
or harassment; (e) wrongful, retaliatory or constructive discharge; (f) claims
for alleged violations of any federal, state, local, or other governmental law,
statute, ordinance, regulation, public policy or common law, including Title VII
of the Civil Rights Act of 1964, the Americans with Disabilities Act, the Age
Discrimination In Employment Act, the Older Worker Benefit Protection Act, the
Rehabilitation Act, the Family and Medical Leave Act, the Fair Labor Standards
Act, the California Fair Employment and Housing Act, the California Business &
Profession Code and the California Labor Code; and (g) disputes or claims the
Company may have against Employee (collectively the “Claims”); however, the term
“Claims” does not include any dispute or claim that cannot be arbitrated under
the law, such as workers’ compensation claims, claims seeking unemployment
compensation benefits and/or state disability benefits, claims for benefits
under the Employee Retirement Income Security Act (“ERISA”), which must be
resolved in accordance with the terms and procedures set forth in the applicable
plan documents, and any unfair labor practice or other claim brought under the
National Labor Relations Act.



2.
INJUNCTIVE RELIEF. The Parties shall have the right to seek provisional
injunctive relief from a court of competent jurisdiction. In the event either
Party seeks injunctive relief, the prevailing Party shall be entitled to recover
reasonable costs and attorney’s fees.



C-1

--------------------------------------------------------------------------------




3.
NO CLASS/COLLECTIVE ACTIONS. The Parties agree that each may file claims against
the other only in their individual capacities, and may not file claims as a
plaintiff and/or participate as a class member in any in any pending or future
class and/or collective action against the other. The Parties agree that any
class or collective claims that are found not subject to arbitration under this
Agreement shall be resolved in court, and are stayed pending the outcome of any
individual claims remaining in arbitration. The Parties agree that a court, not
an arbitrator, shall determine whether any claims must proceed on a class or
collective basis.



4.
NO REPRESENTATIVE ACTIONS. The Parties agree that each may file claims against
the other only in their individual capacities, and may not file claims as a
plaintiff and/or participate as a representative in any pending or future
representative action against the other, except to the extent this provision is
unenforceable under the law. The Parties agree that any representative claims
that are found not subject to arbitration under the law shall be resolved in
court, and are stayed pending the outcome of any individual claims remaining in
arbitration. The Parties agree that a court, not an arbitrator, shall determine
whether any claims must proceed on a representative basis.



5.
PRE-ARBITRATION MEDIATION. All Claims covered by this Agreement, as set forth in
Paragraph 1, shall be submitted to mediation before commencing arbitration
pursuant to Paragraph 6. Either Party shall initiate mediation under this
Agreement by submitting a written demand for mediation directly to the other
Party (as to the Company, the demand must be submitted to the SVP of Human
Resources at the following address: 18500 Von Karman Ave., Suite 1100, Irvine,
CA 92612). The Parties agree to work cooperatively to select a mediator and date
for the mediation to occur within 90 days of the written demand for mediation.
The mediation shall take place in the county where the Company last employed the
Employee or at any other mutually agreed-upon location convenient to the
Parties. The Company shall pay for the mediation and associated fees or
expenses. If an agreement resolving the disputes or claims is not reached
through the mediation, either Party may initiate arbitration pursuant to
Paragraph 6.



6.
INITIATING ARBITRATION. If pre-arbitration mediation does not resolve disputes
or claims covered by this Agreement, either Party may initiate arbitration under
this Agreement by submitting a written demand for arbitration directly with the
American Arbitration Association (“AAA”), indicating the nature of the dispute
or claim and the relief sought, and providing written notice to the other Party
by certified mail, return receipt (as to the Company, notice must be submitted
to the SVP of Human Resources at the following address: 18500 Von Karman Ave.,
Suite 1100, Irvine, CA 92612. All disputes or claims covered by this Agreement,
as set forth in Paragraph 1, must be formally initiated with AAA within the
applicable statute of limitations period. The Parties agree that any arbitration
will be administered by the AAA and that in the absence of an applicable
provision of the Agreement, the arbitration will be conducted in accordance with
the employment arbitration rules of AAA in effect at the time the demand is
submitted to AAA (currently known as the Employment Arbitration Rules and
Mediation Procedures). The AAA employment arbitration rules are available at
www.adr.org and are incorporated herein by reference.





C-2

--------------------------------------------------------------------------------




7.
Arbitration Fees and Costs. The Parties understand and agree that if Employee
initiates the arbitration or files a counterclaim, Employee shall be required to
pay AAA’s Initial Case Management Fee and/or other applicable fees but
Employee’s payment shall be limited up to the amount the Employee would have had
to pay had the matter been filed in a court. The Company shall pay all other
remaining arbitration administrative costs and arbitrator’s fees.



8.
Arbitrator Selection. The Parties agree that a single, neutral arbitrator will
be mutually selected from AAA’s roster of arbitrators in a manner consistent
with AAA’s employment arbitration rules.



9.
OPT OUT RIGHTS. You have 21 calendar days after signing this Agreement to opt
out of arbitration (the “Deadline”). Opting out means that you do not want to be
bound by this Agreement, you do not want to arbitrate any claims you or the
Company may have against each other. If you opt out by the Deadline, neither you
nor the Company will be bound by this Agreement. To opt out, you must provide
written notice by the Deadline by stating in writing "I opt out of the
Arbitration Agreement," or words to that effect, to the SVP of Human Resources
at the following address: 18500 Von Karman Ave., Suite 1100, Irvine, CA 92612
(Attention: Opt Out). If you do not opt out by the Deadline, you will be bound
by this Agreement.



10.
Hearing Location. All hearings shall take place in the county where the Company
last employed the Employee or at any other mutually agreed-upon location
convenient to the Parties.



11.
Dispositive Motions. In addition to other requests for relief, and
notwithstanding any provision of the AAA employment arbitration rules to the
contrary, the Parties shall be entitled to move the arbitrator for disposition
in whole or in part by a motion to dismiss, strike and/or for summary judgment.
The arbitrator shall provide the parties with a reasonable amount of time to
submit briefing on such motions and shall extend any previously set deadlines to
accommodate such motions. The arbitrator shall decide such motions on the basis
of the case law applied to such motions under Federal Rules of Civil Procedure
12 and 56 and the substantive law applicable to the dispute or claim.



12.
Discovery. After arbitration is commenced:

12.1.
The Parties shall cooperate in good faith in the voluntary and informal exchange
of all non-privileged documents and information (including electronically stored
information (“ESI”)) relevant to the dispute or claim, including copies of all
documents in their possession or control on which they rely in support of their
positions or that they intend to introduce as exhibits at the arbitration
hearing, the names of all individuals with knowledge about the dispute or claim,
and the names of all experts who may be called upon to testify or whose reports
may be introduced at the arbitration hearing. The Parties and the arbitrator
will make every effort to conclude the document and information exchange process
within fourteen (14) calendar days after all pleadings or notices of claims have
been received.



C-3

--------------------------------------------------------------------------------






12.2.
As they become aware of new documents or information, including experts who may
be called upon to testify, all Parties continue to be obligated to provide
relevant, non-privileged documents, to supplement their identification of
witnesses and experts and to honor any informal agreements or understandings
between the Parties regarding documents or information to be exchanged.
Documents that were not previously exchanged, or witnesses and experts that were
not previously identified, may not be considered by the arbitrator at the
hearing, unless agreed by the Parties or upon a showing of good cause.

12.3.
Each Party shall have the right to take the deposition of one individual and any
expert witness designated by the other Party.

12.4.
The necessity of additional information exchange or depositions shall be
determined by the arbitrator based upon the reasonable need for the requested
information, the availability of other discovery options, and the burdensomeness
of the request on the opposing Parties and the witness. The Parties shall
promptly notify the arbitrator when a dispute exists regarding discovery issues.
A conference shall be arranged with the arbitrator, either by telephone or in
person, and the arbitrator shall decide the dispute



13.
Confidentiality. All aspects of the arbitration, including the hearing and
record, are confidential and shall not be open to the public, except (a) to the
extent both Parties agree otherwise in writing, (b) as may be appropriate in any
subsequent proceedings between the Parties, (c) as may otherwise be appropriate
in response to a governmental agency or legal process, or (d) as otherwise
required by law. The arbitrator will have authority to enter protective orders
or take other steps to enforce the confidentiality of the arbitration.



14.
Post-Hearing Submissions. All documentary evidence to be considered by the
arbitrator shall be filed prior to or at the hearing, unless the arbitrator
finds good cause to permit a post-hearing submission.



15.
Scope of Arbitrator’s Authority. The arbitrator’s authority shall be limited in
accordance with the Agreement, and shall be limited to the resolution of the
Claims under the Agreement. As such, the arbitrator shall be bound by and shall
apply the applicable substantive law, including the law governing the allocation
of the burden of proof for the Claims. The arbitrator shall not have the
authority to enlarge substantive rights available under existing law. The
arbitrator’s award shall be in writing and shall provide the reasons for the
arbitrator’s award. The arbitrator’s authority to resolve disputes and make
awards under this Agreement is limited to disputes between (1) you as an
individual and the Company; and (2) you as an individual and any current or
former officer, director, representative, and/or agent for conduct within the
scope of his or her employment with the Company. No arbitration award or
decision will have any preclusive effect as to issues or Claims in any dispute
with anyone who is not a named party to the arbitration. This Agreement shall
not be construed to deprive a party of any substantive right preserved by law.





C-4

--------------------------------------------------------------------------------




16.
PROTECTIONS. If a court determines that this Agreement is lacking any employee
protections required by law, the Company may offer the employee protections the
court and/or law deems necessary to preserve the enforceability of this
Agreement. Notwithstanding the unavailability of class, collective, or
representative arbitration under this Agreement, nothing herein is intended to
limit your rights under Section 7 of the National Labor Relations Act, including
the right to engage in concerted activity, and you will not be retaliated
against for exercising such rights.



17.
SEVERABILITY. If any provision of this Agreement is determined to be illegal or
unenforceable, such determination shall not affect the balance of this
Agreement, which shall remain in full force and effect, and such invalid
provision shall be deemed severable.



18.
ENFORCEABILITY. Either Party may bring an action in any court of competent
jurisdiction to compel arbitration under this Agreement, to enforce an
arbitration award and to vacate or correct an award on the grounds that the
arbitrator committed an error of law or legal reasoning.



19.
CONSENT TO ARBITRATION AGREEMENT. If Employee voluntarily continues his/her
employment with the Company after the Effective Date of this Policy, Employee
will be deemed to have knowingly and voluntarily consented to and accepted all
of the terms and conditions set forth herein without exception.



20.
AT-WILL EMPLOYMENT RELATIONSHIP. The Parties hereby acknowledge that the Company
and the Employee entered into an at-will employment relationship and that this
Agreement does not create any contract of employment for any set duration of
time.



21.
Term of Agreement. The “Effective Date” of this Agreement is the date upon which
the last Party signs below. This Agreement shall survive and continue to be in
effect in the event that the Parties’ relationship terminates, and shall survive
and continue to be in effect in the event that any Party undergoes a name
change, a restructuring of its business, or is replaced with or succeeded by
another entity. Any successor entity shall be bound by the terms and conditions
of this Agreement.



22.
Amendment or Termination. The Company may amend or terminate this Agreement upon
thirty (30) days’ written notice to the Employee to the extent necessary or
desired so as to comply with any future developments or changes in the law. The
amendment or termination will apply prospectively only such that it will not
apply to any claim known or accrued prior to its Effective Date.



23.
Governing Law. This Agreement is governed by the substantive and procedural
provisions of the Federal Arbitration Act (9 U.S.C. §§ 1 et seq.). This
Agreement supersedes any prior written and/or verbal agreements concerning
arbitration between the Parties.



24.
Knowing and Voluntary Agreement. THE PARTIES HAVE CAREFULLY READ THIS AGREEMENT,
UNDERSTAND ITS TERMS, AND HAVE ENTERED INTO THIS AGREEMENT VOLUNTARILY AND NOT
IN RELIANCE ON ANY PROMISES OR



C-5

--------------------------------------------------------------------------------




REPRESENTATIONS BY ANY OTHER PARTY BEYOND THOSE CONTAINED IN THIS AGREEMENT.


BANC OF CALIFORNIA, INC.






By:    /s/ John Grosvenor


Name:    John Grosvenor


Title:    EVP, General Counsel
BANC OF CALIFORNIA, N.A.






By:    /s/ Angelee J. Harris


Name: Angelee J. Harris


Title:    EVP, Deputy General Counsel, Corporate
EMPLOYEE






By:    /s/ John A. Bogler
    John A. Bogler




C-6